                  Case 2:20-po-00607-DB Document 9 Filed 08/02/21 Page 1 of 1


1    PHILLIP A. TALBERT
     Acting United States Attorney
2    STEVEN S. TENNYSON
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700

5

6

7                            IN THE UNITED STATES DISTRICT COURT

8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,                   )    2:20-po-00607-DB
                                                 )
11                   Plaintiff,                  )    ORDER GRANTING UNITED STATES’S
                                                 )    MOTION TO RESET COLLATERAL AND
12           v.                                  )    VACATE TRIAL DATE
                                                 )
13   MARK J. MILLER,                             )    DATE: August 5, 2021
                                                 )    TIME: 9:00 a.m.
14                                               )    JUDGE: Hon. DEBORAH BARNES
                     Defendant.                  )
15                                               )
                                                 )
16

17           It is hereby ordered that the plaintiff United States of

18   America’s Motion to Reset Collateral and Vacate Trial Date is GRANTED.

19   Defendant Mark J. Miller shall be permitted to forfeit collateral in

20   case number 2:20-po-00607 DB in the amount of $150.00, payable

21   immediately to the Clerk of the Court. The trial date previously

22   scheduled for August 5, 2020 is vacated.

23           IT IS SO ORDERED.

24   Dated:       July 30, 2021

25

26

27

28

29

30   ORDER                                        1
